Exhibit 10.1

 

LOGO [g356325ex10_1-pg001.jpg]

MASTER DATA PROCESSING SERVICES AGREEMENT

CUSTOMER INFORMATION

 

Legal Customer Name    Rockland Trust Company    Executive Contact Name   
Edward Jankowski Street Address    288 Union St.    Title    Chief Technology
and Operations Officer City, State, Zip    Plymouth, MA 02370    Phone   
508-732-3433       E-mail    edward.jankowski@rocklandTrust.com

This Master Data Processing Services Agreement, including the attached Terms and
Conditions and Order Forms (the “Agreement”) is effective upon countersignature
by an officer of Q2 Software, Inc. below (“Effective Date”), and is made by and
between Q2 Software, Inc., a Delaware corporation having a place of business at
Echelon IV, 9430 Research Blvd., Suite 400, Austin, Texas 78759 (“Q2”) and the
party designated below (“Customer”). In consideration of the mutual covenants
made and for other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, Q2 and Customer hereby agree to the terms
hereof. The parties intend and agree that a photocopy or facsimile of a signed
document (including this Agreement) shall be treated as an original, and shall
be deemed to be as binding, valid, genuine, and authentic as an original
document for all purposes.

Attachments

Terms and Conditions

Exhibit A – Fee Schedule

Exhibit B – Authorization Agreement for ACH Payments

Exhibit C – Service Level Agreement

Exhibit D – Conversion Services Schedule

 

ROCKLAND TRUST

“CUSTOMER”

    Q2 SOFTWARE, INC.

 

   

 

Signature     Signature

 

   

 

Printed Name     Printed Name

 

   

 

Title     Title

 

   

 

Date     Date

 

Q2 Proprietary and Confidential    Page 1 of 18



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

DEFINITIONS

“Commencement Date” is the date agreed upon by Q2 and Customer during the
project kick-off and is defined as when installation, deployment and testing of
Q2 Online Banking has been completed and is operational for commercial use by
Customer and Customer’s customers. The parties will be jointly responsible for
and will use continued, diligent and commercially reasonable efforts to achieve
a Commencement Date of October 12, 2012. Each party will commit sufficient time,
personnel and resources to achieve the Commencement Date and will immediately
notify the other party in writing if at any time, they reasonably believe that
the other party is not committing sufficient resources toward achieving that
Commencement Date.

“Core Elements” includes balance inquiry, transfers of funds, connectivity to
the Customer’s core vendor and bill payment, if purchased.

“Customer Data” means Customer’s data that is transferred, received or processed
by the Q2 Services.

“Documentation” means Q2’s then-current on-line help, user manuals, reference
manuals, guides and other written materials made generally available by Q2 to
its customers describing proper use and functionality of the Q2 Services.

“Error” means a reproducible failure of the Q2 Services to conform substantially
in accordance with the Documentation. Error does not include a nonconformity or
defect caused by: (i) use of the Q2 Services other than as described in this
Agreement and the Documentation; (ii) any hardware, network, or operating system
change or malfunction relating to equipment other than the Q2 System; (iii) any
interaction of the Q2 Services with systems, hardware, or software not
authorized in writing by Q2 (including any customizations to otherwise
authorized systems or software); or (iv) any modification to Customer’s systems
interacting with the Q2 Services.

“Fees” shall mean the fees set forth in any Order Form.

“Intellectual Property Rights” means any patent rights, copyrights, trade
secrets, trademarks, service marks, know-how, and any other similar rights or
intangible assets recognized under any laws or international conventions and in
any country or jurisdiction in the world, and all present and future
registrations, applications, disclosures, renewals, extensions, continuations,
or reissues of the foregoing.

“Order Form” means Q2’s standard form (the first of which is attached hereto)
which the parties enter into from time to time as an addendum to this Agreement
for the purchase of additional services and/or products by Customer, and which
specifies at a minimum the service and/or product, applicable fees, and
quantity, each such Order Form to be incorporated into and to become a part of
this Agreement upon execution by the parties. In the event of a conflict between
the terms of this Agreement and the terms of an Order Form, the terms of the
Order Form shall prevail.

“Q2 Services” shall mean the data processing services and other services
proprietary to Q2 described herein and in any Order Form.

“Q2 Site” shall mean the site of the Q2 computer networks and software that Q2
uses to perform the Q2 Services.

“Q2 System” shall mean the computer hardware and software at the Q2 Site and the
communications network linking the Q2 Site to Customer, as described herein, all
of which Q2 shall use to provide the Q2 Services.

“Regulatory Requirements” shall include, any and all Federal, State and local
laws, rules and regulations and regulatory guidance from time to time issued by
Customer’s regulators that are or may reasonably be applicable to this
Agreement, the Q2 System and Customer’s use of the Q2 Services, including
without limitation the Graham-Leach-Bliley Act (15 U.S.C. 6801, et seq.) and the
Massachusetts Privacy Act (MGL c. 93H) as they may be amended, and any
regulations adopted thereunder.

“Service Level Agreements” means the performance standards of the Q2 banking
system specified on Exhibit C.

“Software” shall mean the Q2 banking system software that resides at the Q2 Site
and that Q2 uses to provide the Q2 Services purchased by Customer hereunder.

“Standard Deployment Services” include configuration and implementation of the
online banking environment, interface to Customer’s core vendor and applicable
Third Party Services, testing and training.

“Third Party Services” are services provided through Q2 to Customer via third
party providers (“Providers”) who are under written agreement to provide such
services.

 

1. Q2 SERVICES

1.1 Provision of Services. The resources that Q2 will use to perform the Q2
Services shall include, without limitation, the Q2 Site, the Q2 System and the
employees and agents of Q2 who perform the Q2 Services. Customer shall purchase
from Q2 all of the data processing services indicated on any Order Form unless
otherwise agreed in writing.

1.2 Use of Services. Customer shall use the Q2 Services in accordance with such
written policies as may be established by Q2 from time to time as set forth in
any materials communicated to and made available by Q2 to Customer. Customer may
use the Q2 Services only for its own business purposes as expressly permitted
herein.

 

Q2 Proprietary and Confidential    Page 2 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

1.3 License Grant and Restrictions. Subject to the terms and conditions of this
Agreement, Q2 grants to Customer a non-exclusive, non-transferable, personal
license to access and use the Q2 Services. Customer shall not: (i) copy, modify,
or create derivative works of the Q2 Services or Software; (ii) license,
sublicense, sell, resell, market, reproduce, transfer, assign, or distribute the
Q2 Services or the Software (or any part thereof) in any way; (iii) reverse
engineer, decompile, disassemble, or translate the Q2 Services or the Software;
or (iv) access the Q2 Services or the Software in order to build a competitive
product or service. Customer may not modify, translate or distribute any
Documentation except as is deemed necessary by Customer and Q2 for purposes of
supporting or promoting Q2 Services. Any modifications made to Documentation by
Customer are at Customer’s sole risk.

1.4 Disaster Recovery. Q2 shall maintain off-site disaster recovery capabilities
which permit Q2 to recover from a disaster within ******* hours and continue
providing the Q2 Services to Customer. An executive summary of the current
disaster recovery plan, which may change from time to time, is available upon
request from Q2. Q2 shall test the operation and effectiveness of its disaster
recovery plan at least once per calendar year. Should customer elect to purchase
Advanced Disaster Recovery, then that service supersedes this standard
provision.

1.5 Modifications and Upgrades. In the normal course of business, Q2 may modify
or improve the Q2 Services and/or the Q2 System for reasons including, but not
limited to, changes in Regulatory Requirements, changes in banking industry
product and service offerings, changes in communications and computer industry
products and standards, and new equipment or system software offerings by Q2
suppliers. Q2, may, at any time, discontinue any of the Q2 Services upon
providing Customer one hundred-twenty (120) days prior written notice, provided
that there shall not be any material reduction in the functionality of the core
elements of the Software. Q2 may discontinue any of the Q2 Services immediately
upon the imposition of any regulatory, legislative, or judicial determination
that the Q2 Services violate any applicable law or regulation.

 

2. FEES

2.1 Fees. In consideration for the Q2 Services, commencing on the Commencement
Date of any Q2 Service and continuing each month thereafter, Customer shall pay
monthly the Fees and other charges to Q2 within twenty (20) days after receipt
of Q2’s invoice. Customer further agrees to pay all commercially reasonable
reimbursable charges and expenses, including travel and lodging expenses related
to on-site visits. For any conversion of additional accounts or for the
conversion of products not identified in an Order Form, Q2 and Customer will
agree in advance to the charges therefore. Customer agrees to reimburse Q2 for
all expenses incurred in connection with the deployment services. Unless stated
otherwise on the applicable Order Form, Customer has purchased Q2’s standard
deployment services. The following are services subject to additional charges on
a time and materials basis: (i) delay caused by Customer’s or Customer’s core
processor’s failure to timely fulfill Customer’s responsibilities under the
planning schedule or to make available the personnel, network configuration, or
other system requirements as provided by Q2 in writing to Customer;
(ii) correction by Q2 of errors or defects in Customer’s data and/or additional
reformatting or verification testing required as a result of such errors or
defects; and (iii) customizations requested by Customer.

2.2 Taxes and Additional Charges. In addition to the Fees, Customer agrees to
pay any manufacturer’s, sales, use, excise, personal property, or any other tax
or charge, or duty or assessment levied or assessed by any governmental
authority as a result of the execution or performance of the Q2 Services or any
other service or materials provided pursuant to this Agreement, with the
exception of those taxes assessed on the income of Q2.

2.3 Late Payment. Q2 may impose a late fee on any undisputed invoiced amounts
not paid within the time frame described in Section 2.1 in an amount equal to
the lesser of one and one-half percent (1.5%) per month,(18% per annum) of such
outstanding amounts, or the highest amount allowed by law.

 

3. DATA PROCESSING

3.1 Standard of Care. Subject to the terms and conditions of this Agreement, Q2
shall provide, on a non-exclusive basis, the Q2 Services to Customer through
remote access to the Q2 System. Q2 shall perform the Q2 Services and maintain
the Q2 System in compliance with Regulatory Requirements, in accordance with the
Service Level Agreements described on Exhibit C attached hereto, in accordance
with all written manuals and documentation furnished to Customer and in a
commercially reasonable manner similar to the manner in which such services are
currently provided to other Q2 customers and consistent with the standard of
care required by this Agreement.

3.2 Transmission of Data. Until such time as Q2 is in possession of Customer’s
Data, Customer assumes all responsibility, expense and risk of loss for
transmission of data to and from the Q2 Site. Q2 shall not be liable to Customer
for any damages resulting from or related to any failure of transmission or
transportation of data and/or media to the Q2 Site, including, but not limited
to loss of data or delay in the delivery of the Q2 Services arising out of such
loss or failure. Q2’s sole responsibility in the event of a failure of
transmission or transportation of data and/or media shall be to re-perform the
Q2 Services following Customer’s re-transmission of the Customer Data.

 

Q2 Proprietary and Confidential    Page 3 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

3.3 Errors in Data Supplied. Q2 will process items and data and perform the Q2
Services on the basis of information input and supplied by Customer. Q2 shall be
entitled to rely upon any such data, information, or instructions as provided by
Customer. If any error results from incorrect data supplied by Customer,
Customer shall be responsible for discovering and reporting such error to Q2 and
supplying the data necessary to correct such error. Customer agrees to indemnify
and hold Q2 harmless from any cost, claim, damage, or liability (including
attorneys’ fees) whatsoever arising out of such data, information or
instructions, or any inaccuracy or inadequacy therein supplied by Customer. Q2
will be responsible for any errors in processing the data furnished by Customer
to Q2 other than those caused by Customer or Customer’s agents other than Q2, Q2
agrees to indemnify and hold Customer harmless from any cost, claim, damage, or
liability (including attorneys’ fees) whatsoever arising out of such data,
information or instructions, or any inaccuracy or inadequacy caused by Q2.

3.4 Balancing and Controls. On a regular basis and if applicable, Customer shall
review all input and output, controls, reports, and documentation, to ensure the
integrity of data processed by Q2. In addition, Customer shall on a regular
basis check exception reports to verify that all file maintenance entries and
non-monetary transactions have been correctly entered. Customer shall use
commercially reasonable efforts for initiating timely remedial action to correct
any improperly processed data.

3.5 Service Deficiencies. If either Party becomes aware of a defect in the Q2
Services or the Software, that Party shall promptly notify the other Party and
make whatever adjustments are necessary until such time as Q2 is able to correct
the defect. Q2 will assist Customer in making such adjustments through the most
cost-effective means available. Q2 will be diligent and promptly proceed with
the correction of any known defect at its sole cost and expense. Customer will
receive and respond to any customer complaints about the Q2 Services, and
Customer and Q2 will use reasonable efforts to cooperate to resolve such
customer complaints.

3.6 Examination by Customer. Upon prior written request and during normal
business hours, Customer shall have the right to examine Q2’s operations and the
Q2 Site, subject to reasonable security-related restrictions, to assure itself
that Customer’s Data is being processed correctly and that the processing is
adequate to meet the terms of this Agreement and Regulatory Requirements.
Customer will reimburse Q2 for all costs actually incurred by Q2 as a result of
any such examination in excess of one (1) examination per year. In the event Q2
fails to satisfy the requirements of the FFIEC applicable as a bank technology
service provider under Section 7(c) of the Bank Service Company Act (12 U.S.C.
Sec. 1876 (c)), Q2 agrees to provide Customer with a management report
evidencing Q2’s plan to satisfy the applicable requirements. Q2 agrees to
provide Customer with periodic updates regarding its implementation of any plan
to achieve satisfaction of all FFIEC requirements at last as frequently as
required to be provided by Q2 to the FFIEC, FDIC or other regulatory authority
providing oversight of such plan.

 

4. COMMENCEMENT OF SERVICES

4.1 Deployment. Upon execution of this Agreement, both parties will promptly
undertake the activities necessary to allow Customer access to the Q2 Services
and agree to make a good faith effort to complete the deployment activities
including, if applicable, converting Customer’s data in a timely fashion and to
perform the deployment and conversion in accordance with the responsibilities
set forth in any statement of work and associated documentation. Customer agrees
to maintain an adequate staff of persons who are knowledgeable with the systems
currently used by Customer to process data. Customer further agrees to cooperate
fully with any reasonable requests of Q2 necessary to complete the deployment
and conversion in a timely and efficient manner. Q2 shall remotely verify proper
operation and access of data lines, and establish and test host connectivity and
exchange of data. Standard deployment services include up to thirty (30) days of
user acceptance testing and a minimum of 2 web-based training sessions for the
following topics: Administration, Alerts, Best Practices, Bill Payment, CSR
Tips, End of Day Processing, End User Management, Marketing, Messages,
Monitoring, Online Retail, Online Commercial System, Reporting, Transactions and
User Guides. Implementation Fees for any Q2 and Third Party applications or
services include one deployment instance of the application or service as listed
on Exhibit A Fee Schedule; additional instances as well as core vendor
conversions and upgrades are subject to additional fees and require a separate
Sales Order.

4.2 Third Party Services. Q2 reserves the right to change Providers of Third
Party Services or to provide such services directly to Customer with thirty
(30) days prior notice provided that the services shall not be materially
diminished in quality or performance.**

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

*******************************************************************************
Q2 may pass through any increase or changes in

 

Q2 Proprietary and Confidential    Page 4 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

fees from Providers, provided that Customer may cancel the affected Third Party
Services by written notification to Q2 within thirty (30) days of the first
invoice from Q2 reflecting such fee increases or changes. Customer shall
reimburse Q2 for any Provider fees or charges incurred by Q2 at Customer’s
request. Customer shall not use the trade names, trademarks, service marks,
logos, or other proprietary marks of any Provider in any advertising, marketing,
public statement, or trade display without the prior written approval of Q2.
Customer acknowledges that the continued availability of Third Party Services is
not within the control of Q2 and therefore agrees that Q2 may cancel and cease
to provide any Third Party Services with a minimum of thirty (30) days prior
notification at any time without liability to Customer provided that Q2 shall
reasonably assist Customer in identifying an alternative Provider of the Third
Party Services with whom Customer may contract directly for such services. In
the event a Third Party Service commencement date precedes the Q2Online
Commencement Date, Customer agrees to pay for such Third Party Service and
agrees that the term of this Agreement shall begin upon Q2Online Commencement
Date. Customer is responsible for procuring at Customer’s expense any
third-party software licenses and other hardware and equipment as specified by
Q2 for correct use of the Q2 Services; any such items specified above as being
provided by Q2 are provided subject to the terms and conditions of the Agreement
applicable to “Third Party Products”. In the event Q2 replaces a Third Party
Service Provider, Customer may request a Vendor Management Report applicable to
such Provider. Within thirty (30) days of receiving such report from Q2,
Customer may terminate the applicable replacement Third Party Service without
penalty.

 

5. SUPPORT SERVICES

5.1 Technical Support. Q2 shall provide Customer the following Technical Support
services: (i) telephone access for technical support twenty-four (24) hours a
day, three hundred-sixty five (365) days a year; (ii) analysis and correction of
Errors, and (iii) modification of an interface when such modification results
from a mandatory upgrade required by another of Customer’s vendors and Q2 has
determined in its sole discretion that such vendor upgrade will materially
affect the performance of the interface.

5.2. Exceptions. Problems caused or contributed to by any of the following are
outside the scope of Technical Support that is included in the fees for the Q2
Services such that Q2 may elect in its sole discretion whether to provide such
additional services and Q2’s standard time and materials rates of ************
shall apply: (i) software or other systems not originally provided by Q2,
(ii) failure by Customer to maintain backups; or (iii) failure by Customer to
fulfill the Customer Responsibilities set forth in Section 6. Technical Support
does not include customizations or development of new interfaces; however, at
Customer’s request and agreement to pay the applicable fees Q2 may provide the
foregoing services on a time and materials basis.

 

6. CUSTOMER RESPONSIBILITIES

6.1 Management of Resources. Customer shall obtain, be responsible for and
maintain at its own expense, such data processing and communications equipment
as well as any third party hardware or software as may be necessary or
appropriate to access and interface with the Q2 System and utilize the Q2
Services, all such resources being collectively referred to herein as the
“Customer Resources.” Notwithstanding the foregoing, Q2 reserves the right to
approve any third party resources (whether hardware or software) proposed to be
utilized with the Customer Resources to access and use the Q2 Services. All
programs (including ideas, know-how and concepts) developed by Q2 in connection
with facilitating use by Customer of the Q2 Services are and will remain the
property of Q2. Customer shall be responsible for and pay all installation,
monthly, and other charges relating to the installation and use of
communications lines necessary to use the Q2 Services. Customer shall be solely
responsible for reliability monitoring and continued availability of such
communications lines.

6.2 Customer Networks. Customer acknowledges that changes to Customer’s computer
networks may adversely affect the performance of the Q2 Services; any services
provided by Q2 as a result of such changes are subject to Q2’s standard time and
materials charges. Any changes made to Customer’s network by Customer after Q2
has begun implementation of the Q2 Services may subject Customer to additional
out of scope service charges.

6.3 Training. Customer shall ensure that Customer’s technical personnel who
administer Customer’s implementation of the Data Processing Services have
received Q2’s standard product training.

6.4 Data Backup. If applicable, Customer shall maintain adequate backup records
of all data transmitted and received from Q2 through the Q2 Services for a
period of at least forty-five (45) business days from the date of transmission
on magnetic tape or other electronic media from which reconstruction of lost or
damaged items or data can be made. Customer assumes all responsibility and
liability for any loss or damage resulting from its failure to maintain such
records.

6.5 Acceptable Use; Security. Customer acknowledges its responsibility for
compliance with all local, state and federal laws applicable to activity
occurring under Customer’s user accounts and Customer agrees to abide by all
such laws applicable to the

 

Q2 Proprietary and Confidential    Page 5 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

Q2 Services, including those related to data privacy, international
communications, and the transmission of technical or personal data. Customer
acknowledges that Q2 exercises no control over the information passing through
the Q2 Services and that it is Customer’s responsibility to ensure that the
information it transmits, receives, views, and displays complies with all
applicable laws and regulations and does not infringe the Intellectual Property
Rights or other rights of Q2 or third parties. Customer acknowledges that it has
the sole responsibility other than those controls embedded in the Software for
ensuring that user accounts shall only be used by the person for whom such
account was created or other authorized personnel. Customer shall: (i) report to
Q2 immediately any unauthorized use of any password or account or any other
known or suspected breach of security; (ii) immediately report to Q2 and use
reasonable efforts to stop any misuse of the Q2 Services that is known or
suspected by Customer; and (iii) not impersonate another user or provide false
identity information to gain access to the Q2 Services.

6.6 Regulatory Requirements. Customer is solely responsible for Customer’s
compliance with Regulatory Requirements applicable to Customer’s operations as a
financial institution, including Customer’s retention of data processing
services from Q2 hereunder. Customer is solely responsible for notifying any
governmental agency that Customer has entered into this Agreement and
identifying those records to which this Agreement shall apply. Customer shall be
solely responsible for notification to any governmental agency of material
changes to this Agreement or the Q2 Services and of the termination of this
Agreement. Following an internal or external audit or examination, Customer
agrees to provide Q2 with such information contained in each applicable report
pertaining to the Q2 Services, if and only if Customer is permitted by law or
the policy of the governmental agency to share such information.*********

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

*****

6.7 Interface Specifications. Customer is responsible for providing the
specifications and documentation, subject to applicable third party
confidentiality requirements, to enable Q2 to develop and support the interfaces
licensed by Customer hereunder between the Software and Customer’s other data
processing software applications and services. Customer shall make reasonable
efforts to obtain the cooperation of Customer’s vendors in providing such
information and documentation to Q2. All interfaces provided by Q2 will
interface with the API layer or other middleware application layer as designated
by Customer’s vendor; Customer’s vendor may require Customer to purchase a
license to vendor’s API or other middleware software to enable operation of the
interface provided by
Q2.********************************************************************************************************

*********************.**************************************************************************************

********************************.

6.8 Data Migration Specifications. If Customer has opted for data migration
services as stated on the applicable Order Form, then Customer is responsible
for providing Q2 with de-conversion files and proper documentation from
Customer’s vendor. Customer shall make reasonable efforts to obtain the
cooperation of Customer’s vendor if Q2 requires additional documentation or
support. Any fees charged by Customer’s vendor for de-conversion files and
documentation are the sole responsibility of Customer.

 

7. TERM

7.1 Initial Term. The initial term of this Agreement shall commence upon the
Effective Date and shall continue in effect for a period of eighty-four
(84) months following the initial Commencement Date of the products purchased
hereunder.

7.2 Renewal Term. The Agreement shall thereafter automatically renew for
additional twelve (12) month terms unless either party provides written notice
to the other party of its intention not to renew the Agreement at least
************ days prior to the expiration of any term.

 

8. TERMINATION OF AGREEMENT

8.1 Termination by Q2. Q2 may terminate this Agreement, terminate access to the
Q2 System and declare all amounts payable under this Agreement to be immediately
due payable at any time in the event: (i) Customer becomes insolvent, or a
receiver or conservator shall be appointed with respect to the Customer,
(ii) Customer fails to pay any undisputed sum due Q2 within the time provided
herein, or (iii) Customer fails to perform any of its other covenants or
obligations provided under this Agreement and such failure is not cured within
ninety (90) days from receipt of written notice from Q2.

 

Q2 Proprietary and Confidential    Page 6 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

8.2 Termination by Customer for Cause. Customer may terminate this Agreement in
the event of a material breach of this Agreement by Q2, provided Customer has
notified Q2 of such breach in writing and same is not cured by Q2 within ninety
(90) days from receipt of such written notice. Provided a material breach has
occurred and is continuing, Customer may as its sole and exclusive remedy,
terminate this Agreement and demand payment from Q2 of an amount equal to the
aggregate amount of fees paid by Customer to Q2 during the ********* months
immediately preceding termination. Q2 and Customer agree that these damage
provisions are reasonable in light of all present predictable circumstances
(including foreseeable actual damages) and that the fees charged by Q2 hereunder
do not include amounts sufficient to insure against greater claims. However, any
damages suffered by Customer caused by an improper misappropriation, release of
other unauthorized disclosure of Customer Data, and/or penalties imposed on
Customer by any governmental regulators or regulatory agency caused by Q2’s acts
or omissions shall not be subject to such liability cap.

8.3 Termination by Customer for Convenience. Customer may terminate this
Agreement or any Order Form effective on the last day of the sixth (6th) full
calendar month after Customer provides Q2 with written notice of its intent to
terminate this Agreement together with a payment equal to the percentage set
forth in the table below of the total estimated remaining unpaid monthly
processing fees calculated on the basis of an average of the total monthly fees
invoiced for the three (3) months preceding the date of the termination notice
multiplied by the number of months remaining in the then-current term, reduced
to present value using a discount rate equal to the yield to maturity on 5-year
United States treasury securities in effect on the date Customer sends notice of
termination. If Customer has not yet been in production use of the Q2 Services
for three (3) months as of the date of Customer’s notice of termination, the
calculation of remaining fees shall be based on the contracted minimum monthly
fees to be charged to Customer hereunder. In addition to the foregoing, Customer
shall pay Q2 (i) all unpaid amounts due and owing to Q2 under this Agreement
from the Effective Date up to and including the Termination Date; (ii) the then
net book value of all software and hardware acquired by Q2 to perform the Q2
Services on Customer’s behalf during the Term or any Renewal Term, if any;
(iii) the out-of-pocket costs of Q2 incurred in acquiring any Third Party
services on Customer’s behalf and any associated termination costs; and (iv) any
applicable de-conversion costs. No refund of fees shall be made to Customer.

 

Termination Effective During Initial or Renewal Term

   Percentage  

*******

     ******   

8.4 Effect of Termination. Upon termination of this Agreement or any Order Form
for any reason: (i) all rights and licenses that have been granted to Customer
hereunder shall terminate and all accrued charges shall become due and payable;
and (ii) Customer will, at its expense, promptly return to Q2 or destroy all
copies of the Documentation in Customer’s possession or control. Customer will
destroy all Copies contained on any hard drive or other fixed medium of storage.
Defined terms and Sections 10—13 shall survive any termination or expiration of
this Agreement.

8.5 De-conversion. Upon termination of this Agreement, Q2 shall provide Customer
with a copy of Customer’s data in a format used by Q2 for processing such data,
provided that Customer is current in all payments of fees owed hereunder, and
Customer has paid Q2 its “Estimated De-conversion Expenses”, defined as the
personnel time, supplies, and other work required to be performed by Q2
associated with the de-conversion of Customer’s data. Customer agrees to pay Q2
at Q2’s rates then in effect for such services. Q2 shall make a good faith
estimate of all of such costs, expenses, and charges, which shall not exceed
$*********** for up to two (2) Q2eBanking files (one test file and one
production file) which shall be paid by Customer in advance of the work being
performed. The difference, if any, between the actual expenses and Estimated
De-conversion Expenses shall be promptly paid upon receipt of Q2’s invoice.

 

9. WARRANTY

9.1 Performance Warranty. Q2 warrants that, during the term of this Agreement,
(i) work performed to provide the Q2 Services will be performed by qualified
personnel in a professional, workmanlike manner consistent with the prevailing
standards of the industry and in compliance with Regulatory Requirements;
(ii) the Q2 System will have all of the features and functions necessary for Q2
to timely and accurately perform the Q2 Services in accordance with manuals and
user guides furnished to Customer; (iii) the Q2 Services and Q2 System will be
and remain compatible with Customer’s core processing middleware specification
and/or batch files; and (iv) the Q2 Services and Q2 System will comply with all
Service Level Agreements.

 

Q2 Proprietary and Confidential    Page 7 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

9.2 Exclusive Remedies. In the case of a breach of the warranty above, Q2 will
re-perform the applicable Q2 Service, or if Q2 is unable to re-perform the
applicable Q2 Service as warranted within ninety (90) days following receipt of
written notice, Customer shall be entitled to terminate this Agreement and
recover the fees paid to Q2 for the non-conforming service for the ****** months
immediately preceding Customer’s termination, except for damages described in
Paragraph 8.2 that are not subject to the liability cap provided therein. This
section sets forth Customer’s sole and exclusive remedies, and Q2’s entire
liability, for any breach of the warranties provided herein.

9.3 Disclaimers and Exclusions. Neither Q2 nor any of its service providers,
licensors, employees or agents warrant that the operation of the Q2 Services
will be uninterrupted or error free or that all errors will be corrected, and Q2
will not be liable for any damages arising out of use, or inability to use, the
Q2 Services. Q2 will not be liable for unauthorized access to or alteration,
theft or destruction of Customer’s data files, programs, procedures, or
information through accident, fraudulent means or devices, or any other method,
unless such access, alteration, theft or destructions is caused as a result of
Q2’s negligence or intentional misconduct. Q2 does not warrant that the Q2
Services will meet Customer’s requirements or operate in combination with other
hardware, software, systems or data not conforming to the written specifications
provided by Q2. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 9, Q2 DISCLAIMS ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, IN FACT, BY STATUTE OR BY OPERATION OF LAW
OR OTHERWISE, CONTAINED IN OR DERIVED FROM THIS AGREEMENT, ANY OF THE EXHIBITS
OR SCHEDULES ATTACHED HERETO, ANY OTHER DOCUMENTS REFERENCED HEREIN, OR IN ANY
OTHER MATERIALS, PRESENTATIONS OR OTHER DOCUMENTS OR COMMUNICATIONS WHETHER ORAL
OR WRITTEN, INCLUDING WITHOUT LIMITATION IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

 

10. INTELLECTUAL PROPERTY

All Customer Data is and shall remain the property of Customer, and Q2’s right
to use Customer Data is limited to the use reasonably necessary to perform its
obligations hereunder, including compliance with applicable law. Customer
acknowledges and agrees that, except as expressly set forth herein, Q2 and its
licensors retain all right, title and interest in and to the Q2 Services, the
Software, and the Documentation. If Customer suggests features, functionality,
or performance that Q2 subsequently incorporates into the Q2 Services or
Software or any other Q2 product, Customer hereby grants Q2 a worldwide,
non-restricted, non-exclusive, royalty-free, perpetual right and license to use
and incorporate such suggestions into the Q2 products for Q2’s commercial
purposes, which license shall survive termination of this Agreement. This
Agreement is not a sale and does not convey to Customer any rights of ownership
in or related to the Q2 Services or the Intellectual Property Rights owned by
Q2. The Q2 name and logo and Q2 product names are trademarks of Q2 or third
parties, and no right or license is granted to use them. Q2 and/or its
affiliates have the sole rights to register the Q2 Services, Software,
Documentation, Q2 product names and logos for purposes of copyrights,
trademarks, service marks, patents or otherwise. Customer shall not remove any
notices of such copyrights, trademarks, service marks, patents or other notices
from the Q2 Services.

 

11. CONFIDENTIAL INFORMATION AND PRIVACY

11.1 Definition. “Confidential Information” means any information disclosed by a
party (the “Disclosing Party”) to the other party (the “Receiving Party”) which,
(i) if in written, graphic, machine readable, or other tangible form, is marked
as “Confidential” or “ Proprietary,” or (ii) if disclosed orally or by
demonstration, is identified at the time of initial disclosure as confidential.
The parties acknowledge that Confidential Information additionally includes the
Software, Documentation, Customer Data, and both parties’ financial data, prices
and product roadmaps.

11.2 Confidentiality. Each party will treat as confidential all Confidential
Information of the other party, will not use such Confidential Information
except to fulfill the purpose of this Agreement, and will not disclose such
Confidential Information except to the Receiving Party’s employees and
subcontractors who specifically “need to know” such information and who are
bound by obligations of confidentiality at least as restrictive as those set
forth herein. Without limiting the foregoing, each party will use at least the
same degree of care and security safeguards (and not less than a reasonable
degree of care) it uses to prevent the disclosure of its own confidential
information to prevent the unauthorized disclosure of the Confidential
Information of the other party. Each party will promptly notify the other party
of any actual or suspected misuse or unauthorized disclosure of the other
party’s Confidential Information.

11.3 Security. Q2 maintains a comprehensive written information security program
which includes physical, technical, and administrative controls and safeguards
designed to ensure the security and confidentiality of Customer Data and to
protect against any anticipated threats or hazards to the security of, or
unauthorized access to, Customer Data. If Q2 reasonably believes that Customer’s
data has been accessed by or disclosed to an unauthorized person as a result of
a compromise of such security, Q2 will promptly

 

Q2 Proprietary and Confidential    Page 8 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

notify Customer of the existence and extent as known of such compromise,
provided that Q2 may delay notification if specifically instructed to do so by
competent legal authority in order to assist in any related criminal
investigation. Q2 will provide regular updates to Customer of Q2’s efforts to
correct such compromise. Customer has sole responsibility for communicating any
notifications received hereunder to Customer’s customers in accordance with
applicable law. Subject to Customer’s request to Q2, Q2 will make available to
Customer*************************************************, provided that
Customer shall treat such report as Q2’s proprietary and confidential
information.

11.4 Customer’s Customer Information. For purposes of this Section 11.4,
“Customer Information” shall have the meaning provided by the implementing
regulations of the Gramm-Leach-Bliley Act (15 USC Sections 6801-6809; the
“GLBA”). Q2 maintains appropriate administrative, technical and procedural
measures designed to: (i) ensure the confidentiality and security of Customer’s
Customer Information; (ii) protect against any anticipated threats or hazards to
the security or integrity of Customer’s Customer Information; (iii) protect
against unauthorized access to or use of Customer’s Customer Information that
could result in substantial harm or inconvenience to any customer of Customer;
and (iv) ensure the proper disposal of Customer’s Customer Information. In the
event that Q2 reasonably believes that Customer’s Customer Information has been
disclosed to or accessed by an unauthorized individual, Q2 shall:
(i) immediately initiate response measures designed to identify the nature and
scope of the incident, and (ii) notify Customer’s designated security officer
(or other contact as designated by Customer to Q2) as soon as practicable,
subject to any law enforcement investigation. Q2 shall act in compliance with
the applicable provisions of the GLBA with respect to Q2’s use, storage, and
disposal of Customer’s Customer Information hereunder. Q2 shall obligate, by
written agreement, its employees and independent contractors who have access to
Customer’s Customer Information to adhere to the Q2 policies and practices
implementing the foregoing Q2 obligations. Q2 will require its Providers to
maintain the confidentiality of the Customer Information consistent with the
requirements of the GLBA. Neither Q2, nor its employees, agents, contractors or
Providers shall communicate with or contact Customer’s customers without the
prior written consent of Customer. Neither Q2, nor its employees, agents,
contractors or Providers shall use the Customer Information for any purpose
other than to support the Q2 Services contracted for in this Agreement.

11.5 Exceptions. Confidential Information excludes information that: (i) was in
the public domain at the time of disclosure or has entered the public domain
without fault of the Receiving Party; (ii) was known to the Receiving Party
without restriction of confidentiality at the time of disclosure; (iii) is
disclosed with the prior written approval of the Disclosing Party; (iv) was
independently developed by the Receiving Party without any use of the
Confidential Information; or (v) becomes known to the Receiving Party, without
restriction of confidentiality, from a source other than the Disclosing Party,
without breach of this Agreement by the Receiving Party. The Receiving Party may
disclose the Disclosing Party’s Confidential Information to the extent such
disclosure is required by applicable law or regulating agency, provided that
Receiving Party provides notice to Disclosing Party prior to such disclosure,
and reasonably cooperates with Disclosing Party’s efforts to obtain a protective
order or otherwise protect or restrict such disclosure. Each party may disclose
this Agreement to its accountants, bankers, investors, attorneys, and others
under a duty of confidentiality in connection with the information disclosed.

11.6 Confidentiality of this Agreement. The parties acknowledge that this
Agreement contains confidential information that may be considered proprietary
by one or both of the parties, and agree to limit distribution of this Agreement
to those individuals with a need to know the contents of this Agreement,
including the parties’ respective accountants, bankers, investors, auditors,
attorneys, and others under a duty of confidentiality in connection with the
information disclosed. Other than the foregoing, in no event may this Agreement
be reproduced or copies shown to any third parties without the prior written
consent of the other party, except as may be necessary by reason of legal,
accounting, tax or regulatory requirements, in which event Customer and Q2 shall
provide a minimum of ten (10) days prior written notification in advance of such
disclosure and exercise reasonable diligence in limiting such disclosure to the
minimum necessary under the particular circumstances. In addition to the
foregoing, if Customer is a publicly held company subject to the reporting
requirements of the Securities Exchange Act of 1934, Customer may not include
this Agreement as an exhibit to any filing with the Securities Exchange
Commission unless Customer has first provided Q2 with an opportunity to redact
Q2’s confidential information included herein, and has obtained confidential
treatment of the Agreement from the SEC to the fullest extent available prior to
filing. Q2 agrees to reimburse Customer up to $1,500 for legal fees associated
with any Confidential Treatment Request applicable to this Agreement.

 

12. LIMITATION OF LIABILITY

12.1 Subject to any disclaimers or express limitations of liability contained
herein, each party agrees to indemnify and hold the other harmless from any and
all damages, claims, costs liability and expense (including reasonable
attorney’s fees) associated with a breach of its warranties, representations and
obligations under this Agreement.

 

Q2 Proprietary and Confidential    Page 9 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

12.2 NEITHER CUSTOMER, Q2 NOR ITS SUPPLIERS SHALL BE LIABLE FOR INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY LOSS OF DATA,
BUSINESS OR PROFITS, WHETHER OR NOT FORESEEABLE AND WHETHER OR NOT BASED ON
BREACH OF WARRANTY, CONTRACT, OR NEGLIGENCE IN CONNECTION WITH THIS AGREEMENT OR
THE PRODUCTS OR SERVICES PROVIDED HEREUNDER, EVEN IF ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. Q2’S LIABILITY FOR DAMAGES WILL NOT IN ANY EVENT EXCEED THE
FEES PAID BY CUSTOMER HEREUNDER DURING THE ************* MONTHS PRECEEDING
ACCRUAL OF THE UNDERLYING ALLEGED
CLAIM.**********************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

***********************************************************************************************************

*********************************

 

13. MISCELLANEOUS

13.1 Insurance. Throughout the term of this Agreement, Q2 shall maintain
insurance coverage (or shall be self-insured) for losses from fire, disaster,
and other causes contributing to interruption of the Q2 Services covering the
risks in the amounts as follows: Commercial General Liability $1,000,000 each
occurrence/$2,000,000 general aggregate; Errors and Omissions $2,000,000;
Umbrella/Excess Liability $2,000,000; Workers Compensation $1,000,000 each
accident; Business Automobile $1,000,000 combined single limit. Evidence of
insurance shall be furnished annually to Customer upon request. The proceeds of
such insurance shall be payable to Q2. Nothing in this Agreement shall be
construed to permit Customer to receive any of the proceeds under such policies
or to be named as an additional loss payee under any such policy.

13.2 Force Majeure. Q2 shall not be liable to Customer if Q2’s performance under
this Agreement is delayed or prevented by civil disorders, wars, acts of
terrorism, strikes, electrical equipment or availability failure, labor
disputes, fires, floods, acts of God, federal, state, or municipal action,
statute, ordinance or regulation, or any other causes not within its reasonable
control, whether of the class of causes hereinbefore enumerated or not.

13.3 Governing Law; Dispute Resolution. This Agreement shall be governed by the
laws of the United States of America and by the laws of the State of Texas,
without giving effect to principles of conflicts of law. Any controversy or
claim arising out of or relating to this contract, or the breach thereof, shall
be settled by arbitration administered by the American Arbitration Association
under its Commercial Arbitration Rules, and judgment on the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. The
location of any arbitration proceeding shall be Boston, MA if the claim is filed
by Customer or Austin, TX if filed by Q2. Notwithstanding the foregoing,
Customer agrees Q2 may file an action arising out of Customer’s breach of its
payment obligations in this Agreement in Travis County, Texas.

13.4 Attorney’s Fees; Expenses. Except as otherwise provided herein, the
prevailing party in any arbitration shall be entitled, in addition to any other
remedies, to reimbursement of all reasonable expenses, including reasonable
attorney’s fees which shall under no circumstances exceed $500 per hour.

13.5 Non-Assignment. Customer may not transfer or assign this Agreement nor any
rights provided hereunder, in whole or in part, without the prior written
consent of Q2, whether directly or indirectly, through merger (forward or
reverse), reorganization, operation of law, or otherwise, which consent shall
not be unreasonably withheld. However, if Customer acquires another financial
institution, Customer may use the Q2 Services for any customers of the acquired
institution provided that Customer pays Q2’s fees associated with any conversion
of customer data.

13.6 Notices. Any notice shall be in writing and delivered as follows, with
notice deemed given as indicated: (a) by personal delivery, when delivered
personally; (b) by overnight courier, upon written verification of receipt; or
(c) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth on page one (1) of
this Agreement or to such other address as either party may provide in writing.

13.7 Entire Agreement; Amendment. This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes all prior or contemporaneous communications,
agreements or understandings of any nature whether oral or in writing between
the parties. This Agreement may be modified, amended or supplemented only by a
further writing executed by both parties.

13.8 No Third Party Beneficiaries. This Agreement confers no rights upon either
party’s employees, agents, or contractors or upon any other legal person or
legal entity of any kind.

13.9 Third-Party Products. Third Party Products include all hardware and other
equipment requested by Customer and provided by Q2 hereunder and procured by Q2
from the Third Party supplier on Customer’s behalf as a limited agent. If
available, Q2

 

Q2 Proprietary and Confidential    Page 10 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

shall pass through to Customer any terms and conditions applicable, including
warranty terms and license terms in the case of software, as warranted or
licensed by the Third Party manufacturer or importer. All software included in
Third Party Products is provided subject to the license agreement that is
provided by the manufacturer(s). Customer agrees that Customer is bound by such
license agreement(s). Customer shall reimburse Q2 for the actual cost to Q2 of
all Third Party Products, including packing, shipping, taxes, insurance, and
delivery charges. Q2 will not be liable for any delay in delivery or
unavailability of Third Party Products. Any warranty with respect to Third Party
Products shall be as provided by the manufacturer. NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN AND IN ANY ORDER FORM, Q2 DISCLAIMS ALL WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION IMPLIED WARRANTIES OF NONINFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THIRD
PARTY PRODUCTS. ALL SUCH PRODUCTS ARE PROVIDED BY Q2 “AS IS” AND “AS AVAILABLE”.
If Customer has purchased support services with respect to Third Party Products
from Q2, Q2’s sole responsibility shall be to procure and configure Third Party
Products and liaise between Customer and the Third Party supplier in respect of
any warranty claims. All orders for Third Party Products are non-cancellable and
non-returnable to Q2.

13.10 Publicity. Upon prior consent, Customer will be a reference customer and
assist Q2 in responding to a reasonable number of inquiries from prospective
customers, press, and industry analysts. Q2 may include Customer’s name and logo
in customer lists used for marketing purposes. Upon signing, Q2 may issue a
high-level press release announcing the relationship and the manner in which
Customer will use the Q2 products.

13.11 Waiver. A waiver by either party of any default by the other party shall
not be deemed to be a continuing waiver or a waiver of any other default or of
any other provisions of this Agreement, but shall apply solely to the instance
to which the waiver is directed.

13.12 Limitation on Claims, Injunctive Relief. No lawsuit or other action may be
brought by Customer on any claim or controversy based upon or arising in any way
out of this Agreement after one (1) year from the date of the occurrence
allegedly giving rise to the action. Each of the parties recognizes that the
damages which will arise out of a breach of Section 11 of this Agreement are of
a special, unique and extraordinary character, and that monetary damages alone
are an inadequate remedy. Either party may therefore seek specific performance,
including injunctive relief, for a breach of Section 11.

13.13 Customer Authorization. Each Party represents and warrants that the
officer executing this Agreement has been specifically authorized by each
Party’s respective board of directors to execute this Agreement.

 

Q2 Proprietary and Confidential    Page 11 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

EXHIBIT A

FEE SCHEDULE

This Exhibit is an addendum to the Q2 Master Data Processing Services Agreement
entered into by the parties identified below and having an effective date of
            , 2012 (the “Agreement”). Upon execution by the parties, this
Exhibit shall become incorporated into the Agreement for all purposes, and shall
be governed by the terms and conditions of the Agreement in all respects.

 

Customer Name:    Rockland Trust Company    Term:    84 months Asset Size:   
$4.9 Billion    Deployment Type:    Q2 Data Center Core Vendor:    FIS Horizon
   Commencement Date:    October 12, 2012

 

Q2eBanking Services

   One Time
Services Fees      Monthly
Subscription Fees

Q2 Platform

   $ **       See below

Payments Package

     

Q2 Solutions

     

Personalization Package

     

Third Party/Partner Solutions

     

Terms and Conditions

Implementation Fees for any Q2 and Third Party applications or services include
one deployment instance of the application or service. Additional instances as
well as core vendor conversions and upgrades are subject to additional fees and
require a separate Sales Order.

Online Banking includes ***** end users with unlimited Online and Mobile WAP
Banking transactions for consumer and commercial end-users. End users are based
on each unique login ID and password. Online users will be billed per the
following fee schedule per enrolled user per month. Users are based on each
unique login ID and password. Pricing assumes minimum commitment of **** users.
Q2 will assess a *% increase in monthly subscription fees on an annual basis for
any user growth exceeding ***%. CPI Increase. The Fees described in any Schedule
or Sales Order Form attached hereto shall be increased as of the first day of
January during each year of the Term (the “CPI Adjustment Date”) by an amount
equal to the greater of a) **% or b) the increase, if any, in the CPI (as
defined below) in effect for December of the immediately preceding calendar year
(the “Most Recent Calendar Year”) over the CPI in effect for December of the
calendar year immediately preceding the Most Recent Calendar Year. The term
“CPI” shall mean the Consumer Price Index for All Urban Consumers (CPI-U) for
the U.S. City Average for All Items (1984=100) published by the United States
Department of Labor, Bureau of Labor Statistics. CPI Increase will only apply to
Q2 Platform Monthly Subscription Fees.

 

Q2 Proprietary and Confidential    Page 12 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

Alerts and Authorizations include voice and SMS text delivery of secure access
codes, password resets, alerts and authorizations; outbound voice alerts will be
billed at ***** per minute per month and inbound and outbound SMS text messages
will be billed at ***** per SMS per month.

Back Office Admin System (Q2 Central) includes application for management of Q2
eBanking Platform.

CSR Assist allows ability to log on as an end-user from within Q2 Central
without having to create a shadow login account.

Customer-to-Customer Transfers allows ability to transfer funds in real time to
another Online Banking end-user.

Micro Deposits allows users to verify ownership of external accounts via micro
deposits for inter-bank transfers.

Advanced Disaster Recovery – *********** Q2 shall maintain off-site disaster
recovery capabilities which permit Q2 to recover from a declared disaster within
**** hours and continue providing Q2 Services to Customer with a Recovery Point
Objective (“RPO” refers to the window of potential data loss in the event a
disaster and is determined by taking the mean of the actual potential window for
data loss) of thirty (30) minutes, meaning that data files are replicated at
least once every thirty (30) minutes and will result in an average of thirty
(30) minutes of data loss in the event of a declared disaster. Includes data
backup and hot site in alternate Q2 Data Center, a copy of Customer’s database
replicated by log shipping to offsite location on a cycle of thirty (30) minutes
or less, a pre-built operating environment at an offsite location (environment
is offline but refreshed during each product upgrade cycle), VPN connections
from Austin and Las Vegas Data Centers to required location for host access and
24/7 monitoring of the primary environment and application.

Standard End-User Enrollment allows for end-user to submit a web-based form for
the purposes of self-enrolling into Customer’s online banking system whereby
after submission, Customer’s CSR will receive email notification of end-user’s
pre-populated self-enrollment request for review and enabling purposes.

Risk and Fraud Analytics includes ability to monitor logins and user behavior
inside the application as well as Q2 Central in order to enable Customer to
manage potential at-risk transactions. Standard policy rules are defined by Q2.
Data gathering begins at Commencement Date and may require up to ninety
(90) days duration prior to reporting availability, however Customer will be
billed upon Commencement Date.

Security Alerts and Authorizations includes voice and SMS text delivery of
secure access codes, password resets, alerts and authorizations; outbound voice
alerts will be billed at $*** per minute per month and inbound and outbound SMS
text messages will be billed at $*** per SMS per month.

Test Environment (Post Production) is the build-out of a test system for
Customer by Q2 and includes hardware, installation and maintenance of a
production-like environment and connectivity to test Customer’s core.

Dashboard includes standard internal elements.

QUOTE University Training includes unlimited access to computer-based core
curriculum for up to ten Customer employees; additional employees will be billed
at $** per additional employee per month.

Brandable Online Theme available themes include Kids, Gen Y and Senior; Fee
Schedule indicates which theme/s Customer has purchased; additional themes will
be billed $**** one-time implementation fee and $*** monthly subscription fee
per theme and require a separate Sales Order. Each theme includes up to **
professional service hours; additional hours billed at $*** per hour. Additional
fees may be required based on Customer’s customizations.

FIS/Metavante Retail Bill Pay Integration includes single sign-on to Metavante
Retail Bill Pay.

FIS/Metavante Business Bill Pay Integration includes single sign-on to Metavante
Business Bill Pay

Andera Account Opening Integration includes single sign-on to Andera Account
Opening.

Single Sign-On Customer is responsible for providing specifications from target
vendor in an industry standard format and securing cooperation with target
vendor.

Q2 agrees to honor the following pricing provided that Customer purchases via a
separate sales order form no later than forty-five (45) days from the Effective
Date of this Agreement:

 

 

 

*********************************

 

 

 

 

 

Q2 Proprietary and Confidential    Page 13 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

Total Deposit Due

   $ *****   

Less: pre-paid deposit paid May x, 2012

     ******      

 

 

 

Deposit Due Upon Contract Execution

   $ ******   

Includes all implementation fees and************ months of subscription fees for
Q2 Services and Third Party Services; deposit will be applied as a credit
towards charges due during first ****** months of the initial term of this
Agreement. Project will commence only after deposit has been received by Q2.
Please remit via wire transfer according to the following wire instructions:

 

Wire Instructions    Account Name:    Q2 Software, Inc.    Company Address:   

9430 Research Blvd., Building IV,

Suite 400, Austin, Texas 78759

   Company Phone Number:    512-275-0072    ABA Routing Number:    *************
   Checking Account Number:    ***************    Bank Name:    Plains Capital
Bank    Bank Address:   

919 Congress Ave., Suite 600, Austin,

Texas 78701

  

AGREED AND ACCEPTED:

 

ROCKLAND TRUST COMPANY     Q2 SOFTWARE, INC. “CUSTOMER”    

 

   

 

Signature     Signature

 

   

 

Printed Name     Printed Name

 

   

 

Title     Title

 

   

 

Date     Date

 

Q2 Proprietary and Confidential    Page 14 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

EXHIBIT B

AUTHORIZATION AGREEMENT FOR ACH PAYMENTS

For our Customers’ convenience, Q2 allows Customers to remit payment via
ACH. However, Q2 agrees the Customer is not required to pay by ACH. Customers
retain the opportunity to review their Q2 invoice and dispute any items within
contractual payment timeframe upon receipt of invoice before Q2 initiates the
ACH payment, if payment will occur by ACH. To authorize Q2 to ACH debit for
payment of services, please complete the form below:

This Exhibit is an addendum to the Q2 Master Data Processing Services Agreement
entered into by Q2 Software, Inc. (“Q2”) and the parties identified below and
having an effective date of             , 2012 (the “Agreement”). Upon execution
by the parties, this Exhibit shall become incorporated into the Agreement for
all purposes, and shall be governed by the terms and conditions of the Agreement
in all respects. Customer hereby authorizes and agrees to pay for all monthly
data processing services by ACH payment as outlined in Section 2.1 of the
Agreement. Customer retains the opportunity to review their Q2 invoice and
dispute any items within timeframe established. Q2 is hereby granted
authorization to initiate recurring ACH debit entries for all monthly fees and
charges to Customer’s account at the depository financial institution listed
below hereafter named “Financial Institution”. Customer and Q2 acknowledge that
the origination of ACH transactions must comply with the provisions of United
States of America law. This authorization is effective and in full force until
Q2 and Financial Institution has received written notification from Customer of
its termination in such time and in such manner as to afford Q2 and Financial
Institution a reasonable opportunity to act on it. Customer agrees to direct
such notification to the Chief Financial Officer of Q2 at 9430 Research Blvd.,
Building IV, Suite 120, Austin, Texas 78759.

 

Financial Institution Name:  

 

  Branch:  

 

City:  

 

   State:  

 

   ZIP:  

 

Transit/Routing Number:  

 

   Master Account Number:  

 

Account Name:  

 

   Customer Name:  

 

   Address:  

 

   City:  

 

   State:  

 

   ZIP:  

 

 

 

Authorized Signature (must be identical to that currently on file with Financial
Institution)

 

Printed Name

 

Title

 

Date

 

Q2 Proprietary and Confidential    Page 15 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

EXHIBIT C

SERVICE LEVEL AGREEMENT

This Exhibit is an addendum to the Q2 Master Data Processing Services Agreement
entered into by the parties identified below and having an effective date of
            , 2012 (the “Agreement”). Upon execution by the parties, this
Exhibit shall become incorporated into the Agreement for all purposes, and shall
be governed by the terms and conditions of the Agreement in all respects.

 

Customer Name:    Rockland Trust Company Core Vendor:    FIS Horizon

 

1.

SYSTEMS AVAILABILITY. Applies to those systems provided by Q2 for access by
Customer. System Availability is the ratio of minutes those production systems
are available (excluding regularly scheduled maintenance) in a calendar month to
the total number of minutes in that calendar month. Problems or outages
associated with systems or providers outside of Q2’s control, such as, but not
limited to, ISPs, or from 3rd party application integration (e.g., check image
retrieval, bill payment, statement image retrieval, check ordering, core
processing) are not included in this service component. Q2 shall not be liable
to Customer to the extent that a breach by Customer of its obligations under
this Agreement results in Q2’s failure to perform the Services in accordance
with this SLA. Performance Objective: ******% availability in a calendar month.
Penalty: ***% of monthly subscription fees for Q2 Services per ***% below the
performance objective for the impacted month. Monthly reporting on Systems
Availability is available at customer portal. In the event that there are ******
or more months in a ****** month period which the Monthly System Availability
rate falls below ***%, in addition to the aforesaid performance credits as
applicable, Customer shall have the right to terminate the Q2 Services upon
providing Q2 with ****** days prior written notice. In the event of a
termination by Customer under this provision, neither party shall owe the other
any further obligation, liability or debt under this Agreement, except for the
return or refund of any unearned deposit and except for any obligations under
Sections 8 through 13 which shall survive termination.

 

2. CORE COMPATIBILITY. During the term of the Agreement, *****************

 

 

 

 

 

3. UPGRADE AVAILABILITY. Q2 agrees to allow Customer to participate in any early
adopter programs associated with new releases of Q2 Services.

4.      
************************.******************************************************************************

***********************************************************

 

***********

  

************

  **************
**********
**************   ******************
****************   ****************
*********   ********************
******************

******

  

**********************

***********************

******************************

***********************

******************************

**********

  *****   ******   ****************
**************   ****

*************

  

**************************

******************************

*************************

******************************

  ******   ******   ****************
**************   ****

****

  

******************************

****************

***************

  ******   ******   ****************   ******

 

Q2 Proprietary and Confidential    Page 16 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

EXHIBIT D

CONVERSION SERVICES SCHEDULE

This Exhibit is an addendum to the Q2 Master Data Processing Services Agreement
entered into by the parties identified below and having an effective date of
            , 2012 (the “Agreement”). Upon execution by the parties, this
Exhibit shall become incorporated into the Agreement for all purposes, and shall
be governed by the terms and conditions of the Agreement in all respects.

 

Customer Name:    Rockland Trust Company Core Vendor:    FIS Horizon

 

1. Standard Deliverables

 

  a. Data Cuts. Approximately ****** data cuts: one for test and one for
final/production. A fourth data cut can be added at the start of the
organization readiness phase for limited production for an additional fee of
$**** (requires a separate sales order).

 

  b. Remote vs. On-Premises Deployment Activities. Q2 will conduct all technical
integration activities remotely and will send staff to Customer’s location for a
meeting near the project commencement date and the beginning of the Application
Testing phase for training and for Commencement/Go-Live day. Customer agrees to
reimburse Q2 for all reasonable associated travel expenses.

 

  c. Test Environment. Q2’s Pre-Production Test Environment is the build-out of
a test system for Customer by Q2 during the pre-implementation phase of
deployment and includes hardware, installation and maintenance of a
production-like environment and connectivity to test Customer’s core prior to
Commencement Date and includes. Q2’s Post-Production Test Environment is the
build-out of a test system for Customer by Q2 and includes hardware,
installation and maintenance of a production-like environment and connectivity
to test Customer’s core.

 

  d. Converted Data. Data elements which are typically converted
include****************

 

 

 

 

 

 

 

2. Implementation Project Summary

 

  a. Phase 1 (Initiation and Design). This phase charts the course of the
project with the customer and is vital in setting expectations. This phase
includes scoping the project, conducting a formal kick-off meeting between
Customer and Q2 Project Team, identifying project tasks, ownership and due
dates, distributing project and procuring hardware and software. With Design,
the technical specifications and functional requirements of the system are
arrived upon and the roadmap set for actually building the system or feature.
Time spent explaining and documenting features in this phase pays off in the
next two by not having to re-implement items later. Spend time in the two way
demos and understand everything you can about how the Q2 system or feature will
solve business problems for the FI.

 

  b. Phase 2 (Configuration). Using the hardware and information gathered in
Design, the Configuration phase is where the configuration teams begin building
the environment to the specifications set in Phase 1. Communication about the
major moving parts of the implementation are critical in this phase as the core
interfaces are established and legacy customer data is migrated into the new
system.

 

  c. Phase 3 (Application Testing). Internal QA testing precedes the customer’s
first look and evaluation of the product (platform or micro project/feature
addition) in this phase. It is extremely important to set the tone for this
segment by having the best quality product to have the FI test with and setting
the pace for issue discovery with set resolution path and timeline. Left
untended UAT can run right up to Go Live. It is important to manage the FI team
through a cyclic UAT approach and sign off on its completion to properly enter
the next phase.

 

  d.

Phase 4 (Organizational Readiness). Organizational Readiness is likely the
second most important phase as it prepares the FI staff to use, sell and support
their new system and/or features. There may be a perceived release

 

Q2 Proprietary and Confidential    Page 17 of 18



--------------------------------------------------------------------------------

LOGO [g356325ex10_1p3-18.jpg]

 

 

 

  of pressure after UAT as most of the “work is now done”, however this last 4-6
weeks before Production day must be used to bake in best practices and product
support strategies. Micro adoption sessions are run with employees and early
adopter end users. Commercial services education and processing standards are
set in this phase and it is the FI’s best (and only) opportunity to get a sense
of production day will feel like a step at a time. In addition to training and
marketing initiatives, final load tests complete the technical preparation.

 

  e. Phase 5 (Production). Launch Day! For a Platform deployment, this is one of
the most important days of the year for an FI. Remember a platform deployment is
second only to a core conversion in terms of how it impacts clients and
employees. It is a large event and should always be treated as such. Support
staff in early, functional monitoring of the application layer and hardware,
constant proactive and positive communication to FI staff about the day’s login
counts and transaction executions are all part of managing through Production
Day. Support continues for approximately 30 days with post install issue
resolution and preparation for transition to the support team. As the project
wraps up, Account Management is reintroduced and the path is set for the client
to more skillfully use features over time as well as receive updates.

 

  f. Phase 6 (Transition). The Transition phase is the final phase of the
project where the project team supports the FI for 15-30 days post go-live until
the system is stable and ready for the formal transition to Q2 Support. The
transition to support process is designed to be very smooth for the FI and Q2
Operations by meeting certain requirements in order to be transitioned.

 

Q2 Proprietary and Confidential    Page 18 of 18